Case 3:19-bk-31488-SHB   Doc 34 Filed 03/26/21 Entered 03/26/21 12:24:45   Desc
                         Main Document     Page 1 of 9
Case 3:19-bk-31488-SHB   Doc 34 Filed 03/26/21 Entered 03/26/21 12:24:45   Desc
                         Main Document     Page 2 of 9
Case 3:19-bk-31488-SHB   Doc 34 Filed 03/26/21 Entered 03/26/21 12:24:45   Desc
                         Main Document     Page 3 of 9
Case 3:19-bk-31488-SHB   Doc 34 Filed 03/26/21 Entered 03/26/21 12:24:45   Desc
                         Main Document     Page 4 of 9
Case 3:19-bk-31488-SHB   Doc 34 Filed 03/26/21 Entered 03/26/21 12:24:45   Desc
                         Main Document     Page 5 of 9
Case 3:19-bk-31488-SHB   Doc 34 Filed 03/26/21 Entered 03/26/21 12:24:45   Desc
                         Main Document     Page 6 of 9
Case 3:19-bk-31488-SHB   Doc 34 Filed 03/26/21 Entered 03/26/21 12:24:45   Desc
                         Main Document     Page 7 of 9
Case 3:19-bk-31488-SHB   Doc 34 Filed 03/26/21 Entered 03/26/21 12:24:45   Desc
                         Main Document     Page 8 of 9
Case 3:19-bk-31488-SHB   Doc 34 Filed 03/26/21 Entered 03/26/21 12:24:45   Desc
                         Main Document     Page 9 of 9
